MEMORANDUM***
Eduardo Gonzalez-Gallegos appeals his twenty-four-month sentence for revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
The defendant argues that the district court erred by not making specific findings regarding his request for a downward departure from the guidelines. He does not challenge either the district court’s guideline calculation or the reasonableness of his sentence. Rather, he requests a remand for findings. Because the defendant did not object to the lack of specific findings in the district court, we review for plain error. United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2913, 165 L.Ed.2d 931 (2006). We have required specific findings for sentences outside of the guidelines range. United States v. Mohamed, 459 F.3d 979, 987 (9th Cir.2006). However, we have not required that a district make specific findings as why is chooses a particular within-guidelines sentence or why it decides not to sentence outside of the guidelines. United States v. Maciel-Vasquez, 458 F.3d 994, 995 (9th Cir.2006); United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006). Therefore, the district court did not commit plain error when it failed to make specific findings for not sentencing below the guidelines range.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.